Per Curiam:
There is no dispute as to the facts in this case. The claimant was employed at Syracuse by the Sherwood Metal Working Company as a riveter upon shovels. A small portion of steel was picked up by the rapid hammer used and lodged in the back of the eye-ball, defying all efforts at its removal. The State Industrial Commission has found that “ said injury resulted in the loss of the left eye,” but there is no evidence to support this finding, for the entire testimony is to the effect that the eye, with the aid of a proper glass, is nearly normal for many purposes. That there is an injury, and that it detracts from the value of the eye, there can be no doubt, but it is not the loss of an eye. The case is not distinguishable in principle from that of Frings v. Pierce-Arrow Motor Car Co. (182 App. Div. 445), and if this court was right in that case it follows that the award here under consideration must be reversed.
The award should be reversed and the proceeding remitted to the State Industrial Commission.
All concurred.
Award reversed and proceedings remitted to the State Industrial Commission.